Title: To George Washington from Major John Clark, Jr., 3 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s 3rd Decr 1777 6 oClock P.M.

One of my Spies this moment arrived from the City, which place he left this Day at 12, oClock—he confirms the account transmitted you this Day at one oClock with respect to the Enemy pressing Horses & Carriages—but seen no Boats &c. on Carriages—he went thro the greatest part of the City assures me Troops are quarter’d in almost every 

House—they are pulling down a great many frame Buildings for the use of Fuel—this morning a Serjeant a Countryman of my Spies, assured him the Troops had received Orders to hold themselves in readiness when call’d for, and to draw two Days provision—Biscuit was served out to them when he came away—and ’twas the current language in the City among the Troops, & Citizens that they were going to make a move—the paper Currency is entirely printed up, not one in a hundred will take a Farthing of it, this has created great confusion & dissention among the Citizens Salt sells for £4 Coffee & Sugar at 6/ hard Cash—no Goods of any account permitted to land as yet—a great number of Carts to the amount of 300 was paraded & the Horses geared, at 11 oClock a number of Cannon was fired & some say small Arms towards Jersey or else Signals in the River—Shou’d the enemy move ’twill be sudden, & rapid I am sorry the Militia behaved so imprudent in taking up my Spy Yesterday, had this not happened, I shou’d have had early this Day a compleat account of the Enemy’s situation & design—I must beg your Excellency will please to Order Col. Warner of General Potters Brigade to make immediate restitution of the Provisions taken from the person I employed, as ’twill enable me to get some intelligence of the utmost importance both at present & in future—I cannot help saying they are a rude ungovernable set of Gentry—If a Proclamation was issued by you ’twou’d deter any Inhabitant in this Neighbourhood from going in or supplying the Enemy with provisions & wou’d have the happyest effect.
On the 16th of Septr last Baron Arndt, took a Mare from my Landlord valued at £100, & promised to Return her next Day, but has never done it, Mr Lewis begs he may be ordered to do it, as the Enemy have taken the remainder of his Creatures & he has done me many services for the United States I have given his complaint a place in this Letter & beg leave to recommend him as a person worthy compassion. I am in haste Your Excellency’s Faithful & Obedt Hble servt

Jno: Clark Junr


P.S. I herewith send you a paper of the 29th Novr.

